Case 8:20-cv-00048-JVS-JDE Document 486 Filed 08/25/21 Page 1 of 1 Page ID #:39375


 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10                                    SOUTHERN DIVISION

11   MASIMO CORPORATION,                        CASE NO. 8:20-cv-00048-JVS (JDEx)
     a Delaware corporation; and
12   CERCACOR LABORATORIES, INC.,               ORDER CONTINUING THE
     a Delaware corporation,                    HEARING ON PLAINTIFFS’
13
                                                MOTION FOR RECONSIDERATION
                        Plaintiffs,             OF THE COURT’S JUNE 10 ORDER
14
                                                DENYING MOTION TO COMPEL
           v.                                   DISCOVERY FROM TIM COOK
15
     APPLE INC.,
16   a California corporation,
17                      Defendant.
18
19         Pursuant to the parties’ Stipulation (Dkt. 485) and for good cause shown, the
20
     hearing on Plaintiffs’ Motion for Reconsideration of the Court’s June 10 Order Denying
21
     Motion to Compel Discovery from Tim Cook is continued to September 23, 2021, at
22
     10:00 a.m. at the same location.
23
24   DATED: August 25, 2021____________________
25
26                                               ____________________________
                                                 JOHN D. EARLY
27                                               United States Magistrate Judge
28
